internal_revenue_service number release date 6050i 6050i -------------------------------------- --------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc pa plr-125538-12 date date legend corporation x --------------------------------------------------------------- dear -------------------------------------- this is in response to your request dated date and additional submissions in which you requested a ruling regarding the reporting requirements under sec_6050i facts corporation x conducts regulated_natural_gas and electric utility operations and supplies energy to utility customers the corporation bills customers periodically generally on a monthly basis the due_date for payment in full of these bills varies depending on the type of customer and the rules of the applicable utility regulatory authorities the customers other than a relatively small number of industrial customers that have entered into take-or-pay contracts or other such contracts requiring stated minimum commitments to purchase energy from corporation can choose to terminate utility service at any time without the requirement to pay a termination fee the corporation maintains payment centers at which they station representatives who can accept payment from utility customers who come to the payment center the payments made at the payment centers include payments in cash and payments made through other means eg payments received through delivery of a check the corporation also sometimes receives cash payments from utility customers through the mail law sec_6050i provides that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in one transaction or or more related transactions shall make the return with respect to such plr-125538-12 transaction or related transactions at such time as the secretary may by regulations prescribe form_8300 report of cash payments over dollar_figure received in a trade_or_business is the form prescribed for such reporting sec_1_6050i-1 provides that the receipt of multiple cash deposits or cash installment payments or other similar payments or prepayments on or after date relating to a single transaction or two or more related transactions is reported as set forth in sec_1_6050i-1 through b sec_1_6050i-1 provides that if the initial payment exceeds dollar_figure the recipient must report the initial payment within days of its receipt sec_1_6050i-1 provides that if the initial payment does not exceed dollar_figure the recipient must aggregate the initial payment and subsequent payments made within one year of the initial payment until the aggregate amount exceeds dollar_figure and report with respect to the aggregate amount within days after receiving the payment that causes the aggregate amount to exceed dollar_figure sec_1_6050i-1 provides in part that in addition to any other required report a report must be made each time that previously unreportable payments made within a 12-month_period with respect to a single transaction or two or more related transactions individually or in the aggregate exceed dollar_figure sec_1_6050i-1 provides that the term transaction means the underlying event precipitating the payer's transfer of cash to the recipient transactions include but are not limited to a sale_of_goods or services a sale of real_property a sale of intangible_property a rental of real or personal_property an exchange of cash for other cash the establishment or maintenance of or contribution to a custodial trust or escrow arrangement a payment of a preexisting debt a conversion of cash to a negotiable instrument a reimbursement for expenses paid or the making or repayment of a loan a transaction may not be divided into multiple transactions in order to avoid reporting under this section sec_1_6050i-1 provides examples that illustrate the definition of the term transaction contained in sec_1_6050i-1 in example an attorney agrees to represent a client in a criminal case with the attorney's fee to be determined on an hourly basis in the first month in which the attorney represents the client the bill for the attorney's services comes to dollar_figure which the client pays in cash in the second month in which the attorney represents the client the bill for the attorney's services comes to dollar_figure which the client again pays in cash the aggregate amount of cash paid dollar_figure relates to a single transaction as defined in sec_1_6050i-1 c i ie the sale of legal services relating to the criminal case and the receipt of cash must be reported under that section plr-125538-12 analysis x must file an information_return if in the course of its trade_or_business x receives more than dollar_figure in cash in one transaction or or more related transactions the transaction that is the underlying event precipitating the payer's transfer of cash to the recipient is the supply of energy to the utility customer which is the sale of intangible_property see sec_1_6050i-1 the reporting requirements of sec_6050i focus on the cause of payment and receipt of cash rather than the acts of paying and receiving the billing cycle established by the corporation and applicable utility regulatory authorities does not convert a single transaction into multiple transactions in order to avoid reporting under this section sec_1_6050i-1 example conclusion the supply of energy by the corporation to the utility customer is a transaction within the scope of sec_6050i the initial cash payment and subsequent monthly payments made within one year of the initial payment by the utility customer to the corporation must be aggregated when the initial payment and the subsequent payments received within_12_months from a customer exceed dollar_figure a report must be made within days on form_8300 report of cash payments over dollar_figure received in a trade_or_business the ruling contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely blaise g dusenberry senior technician reviewer procedure administration enclosures copy of letter copy for sec_6110 purposes
